 GREAT DANE TRAILERS INDIANAGreat Dane Trailers Indiana, Inc. and InternationalUnion, United Automobile, Aerospace & Agri-cultural Implement Workers of America. Case25-CA-10912September 9, 1980DECISION AND ORDEROn June 5, 1980, Administrative Law Judge PhilW. Saunders issued the attached Decision in thisproceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and counsel for theGeneral Counsel filed an answering brief.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge, to modify his remedy,2and to adopt hisrecommended Order,3as modified herein.4ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Great Dane Trailers Indiana, Inc., Brazil, Indiana,its officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder, as so modified:1. Substitute the following for paragraph l(a):"(a) Promulgating and issuing a no-distributionrule banning distribution of union literature oncompany property without the specific permissionof management."2. Substitute the following for paragraph l(i):"(i) In any like or related manner restraining orcoercing employees in the exercise of the rightsguaranteed them by Section 7 of the Act."3. Substitute the following for paragraph 2(a):Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950). enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.2 See Isis Plumbing d Heating Co., 138 NLRB 716 (1962) for rationaleon interest payments.a In accordance with his dissent in Olympic Medical Corporation, 250NLRB No. 11 (1980), Member Jenkins would award interest on the back-pay due based on the formula set forth therein.On the basis of Hickmott Foods, Inc., 242 NLRB 1357 (1979), thebroad injunctive language in the Order recommended by the Administra-tive Law Judge is not warranted. Accordingly, we shall modify the rec-ommended Order in this respect. We also modify the Administrative LawJudge's recommended Order to include the full reinstatement languagetraditionally provided by the Board and modify the proposed notice toconform with the provisions of the recommended Order252 NLRB No. 15"(a) Offer Jay Hoffman immediate and full rein-statement to his former job or, if such job nolonger exists, to a substantially equivalent position,without prejudice to his seniority or any otherrights and privileges previously enjoyed, and makehim whole for any loss of earnings he may havesuffered due to the discrimination practiced againsthim by paying him a sum equal to what he wouldhave earned, less any net interim earnings, plus in-terest."4. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an oppor-tunity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT promulgate or issue a no-dis-tribution rule banning distribution of union lit-erature on company property without the spe-cific permission of management.WE WILL NOT threaten employees with dis-charge because of their union activities.WE WILL NOT solicit our employees to wearcompany "vote no" stickers, nor interrogatethem in relation to the same.WE WILL NOT prohibit our employees fromengaging in union activities.WE WILL NOT threaten our employees withother reprisals because of union activities.WE WILL NOT interrogate our employees asto their union activities.WE WILL NOT lay off, discharge, issue writ-ten warnings, or otherwise discriminate againstemployees in violation of the rights guaranteedthem under the Act.67 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT discourage membership in In-ternational Union, United Automobile, Aero-space & Agricultural Implement Workers ofAmerica, or any other labor organization, bydiscriminating against our employees in regardto their hire and tenure of employment or anyterms or conditions of employment.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in their exercise of the rights guaranteedthem under the Act.WE WILL offer to Jay Hoffman immediateand full reinstatement to his former job or, ifsuch job no longer exists, to a substantiallyequivalent job, without prejudice to his senior-ity or other rights and privileges previouslyenjoyed, and make him whole for any loss ofearnings or benefits suffered by reason of hisunlawful discharge, plus interest.WE WILL expunge from our files any refer-ences to the disciplinary warning issued to JayHoffman on April 19, 1979, and to his subse-quent discharge, and notify him in writing thatthis has been done.GREAT DANE TRAILERS INDIANA,INC.DECISIONSTATEMENT OF THE CASEPHII. W. SAUNDERS, Administrative Law Judge: Basedon a charge filed on May 10, 1979, by InternationalUnion, United Automobile, Aerospace & AgriculturalImplement Workers of America, herein the Union orUAW, a complaint was issued on June 28, 1979, againstGreat Dane Trailers Indiana, Inc., herein the Companyor Respondent, alleging violations of Section 8(a)(1) and(3) of the National Labor Relations Act, as amended. Re-spondent filed an answer to the complaint denying it hadengaged in the alleged matter. Both the General Counseland Respondent filed briefs in this matter, but I haveonly considered those briefs filed on or before March 31,1980.Upon the entire record in tne case, and from my ob-servation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is a Delaware corporation with offices andprincipal place of business in Brazil, Indiana, and is en-gaged in the manufacture, sale, and distribution offreight-hauling trailers. Respondent, during the past 12months, manufactured, sold, and shipped from the Brazilfacility finished products valued in excess of $50,000 di-rectly to points outside Indiana, and during the same rep-resentative period the Respondent purchased and re-ceived at the facility goods valued in excess of $50,000which were shipped directly from States other than theState of Indiana. Respondent is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.II1. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaningof Section 2(5) of the Act.III. THE A.LLGED UNFAIR LABOR PRACTICESThe main issues in this case are as follows:Did Respondent violate Section 8(a)(3) of the Act byits conduct in issuing a written warning to Jay Hoffmanon April 19, 1979, and by its subsequent conduct in dis-charging Jay Hoffman from its employ on April 30,1979?Did Respondent violate Section 8(a)(1) of the Act byits conduct directed at employee Don Rose during theunion organizational campaign?Did Respondent violate Section 8(a)(1) of the Act bypromulgating and maintaining its regulation 12 found inits employees' handbook?Did Respondent violate Section 8(a)(1) of the Act byexcluding employee-members of the UAW In-Plant Or-ganizing Committee from campaign meetings it held withits other employees during the period of the union orga-nizational campaign?The plant here in question was started up about 5years ago and at which time it had only about 16 em-ployees, but the work force was eventually built up tothe current employment complement of approximately400 employees. The physical plant consists of about375,000 square feet which is divided into several depart-ments, and during the period January through April1979, Respondent produced 23 trailers a day-all ofwhich were built by special orders from customers. Re-spondent also employs about 35 supervisors, and in addi-tion the plant has a managerial and supervisory structureconsisting of a plant manager (Jim Rossiter), an assistantplant manager (Fred Nevils), and a plant superintendent(David English), and an assistant plant superintendent(Wayne Norris). William Charlebois is the present direc-tor of industrial relations, and Robert Edwards is the de-partment head for quality control. The record supportsthe supervisory status of all the individuals named aboveand including Vic Brown, a foreman in department 74.On February 3, 1979, approximately 25 of the Re-spondent's employees, including Jay Hoffman, held anorganizational meeting for the Union at the Blue BonnetCafe in Brazil, and where organizational efforts were dis-cussed, and authorization and volunteer organizing com-mittee cards were distributed-Hoffman signed one ofeach, and on the next morning Hoffman and other em-ployees visited the lunchroom at the plant and com-menced passing out authorization cards and union but-tons. Present in the lunchroom that morning, in additionto the employees, were supervisors and foremen.On or about February 6, 1979, Respondent received aletter from the Union informing it of an organizationaldrive at its plant, and by mid-February 1979, Respondent68 GREAT DANE TRAILERS INDIANAreceived another letter from the Union informing man-agement of those employees serving on the UAW In-Plant Organizing Committee-numbering 34 employees,and Jay Hoffman, the alleged discriminatee in thismatter, was named as one of the 34.'It is alleged in the complaint that on several dates be-tween March 8, 1979, and April 12, 1979, Respondentheld employee meetings at the plant, but excluded the(34) employee-members of the union organizing commit-tee from these meetings.In the course of the organizing campaign the Compa-ny held various meetings with its employees at whichthe Union was discussed, and all employees, includingthese on the Union's In-Plant Organizing Committee,were invited to attend the first series of such meetingsnotwithstanding the fact that their prounion sympathieswere apparent to the Company. It appears that the firstmeetings were held shortly after Respondent receivednotice of the organizational drive on February 6, 1979, asaforestated, and the other two groups of meetings wereheld later on in the plant lunchroom. At these remainingtwo sets of meetings Respondent excluded the 34 em-ployees named in the February 13, 1979, letter from theUnion to the Company listing those on the In-Plant Or-ganizing Committee.The Company points out and argues that after the em-ployees on the In-Plant Committee had attended the ini-tial meetings-it became rather obvious to managementthat these employees felt there should be a union in theplant and they intended to do what they could to get aunion no matter what the Company might have to sayon the subject-and on this basis management concludedthat they had made up their minds; moreover, their at-tendance at the meetings might prove disruptive, so itwas decided by the Respondent that no useful purposewould be served by having them come to any moremeetings, as a result the 34 employee-members of the In-Plant Committee were excluded in the subsequent meet-ings.As pointed out, despite the clear indicia of support forthe Union, Respondent, nevertheless, went ahead and in-vited the In-Plant Committee to their first meetings, andit was only after several of the committee members ex-pressed their views in the first round of meetings, thatRespondent took action to exclude them. Thus, asargued by the General Counsel, it was apparent to allthat the real reason Respondent chose to exclude thecommittee members from the remainder of their meet-ings was because they had engaged in the protected ac-tivity of expressing their views, and that this fact wasmade clear when Industrial Relations Director Charle-bois characterized their continued presence as possiblybeing disruptive. Moreover, as further contended, withthe exception of making individual explanations to a fewinquiring employees and to the employees at one of thegroup meetings, Respondent did not inform other em-ployees as to why it was excluding the members of theOn March 8, 1979, the Union filed a petition with the Board in Case25-RC-7138 seeking to represent a unit of all production and mainte-nance workers of Respondent, and on March 26, 1979, Respondent en-tered into a stipulation for an election to be held on April 12, 1979. TheUnion lost the election.In-Plant Committee from their subsequent meetings.Therefore, argues the General Counsel, many employeeswere left to guess at Respondent's motivations for ex-cluding the committee members, and as a result of exclu-sions from later meetings, Respondent gave a clear mes-sage that management would treat employees who sawfit to engage in union activities differently from thosewho chose not to.The Board has recognized for some time that even inthe context of violations of Section 8(a)(1), an employermay exclude known union adherents from their employ-ee meetings held to present the employer's case for op-posing a union then engaged in seeking recognition.2Ifind no significant distinctions between the cases notedbelow and the situation in the instant case, and I shalltherefore recommend dismissal of the complaint in thisrespect.It is alleged in the complaint that on or about Novem-ber 10, 1978, by issuing an employee manual, Respondentpromulgated, and since the above date, has maintained arule (regulation 12), which prohibits the sale or distribu-tion of articles on company property without the specificpermission of management, and the preface to the regula-tion reads, "Any violation of the following rules willsubject you to a reprimand, and/or layoff, or discharge."The General Counsel maintains that this regulation orrule is invalid on its face as applied to employees whomay wish to distribute union literature on nonwork timein nonwork areas.Counsel for the Company argues that there is no testi-mony or other evidence in this record to indicate thatanyone had any particular awareness of this rule so it isimpossible to see how it could have created uncertaintyin the mind of anyone involved in this situation, and ac-cording to the correspondence received from the Union,their people (including employee organizers) were awareof their rights under the Act, and as a result there wasno uncertainty in their minds as to what they could andcould not do in respect to organizing activities. More-over, the employee union supporters freely disseminatedcampaign literature on company property alongside theirsupervisors, so they felt no threat or inhibition becauseof the rule.It is well established law that organizational rights re-quire that employees have access to nonworking areas ofthe plant in the distribution of literature and other cam-paign material, and a broad rule banning such activityduring nonworking time is presumptively invalid.3The coercive effect of this rule was also evident in thiscampaign since the testimony showed that all distribu-tions of union literature by the employees were conduct-ed outside of the plant building itself-mainly in theparking lot. However, in the final analysis here, thebroad no-solicitation rule maintained by Respondent, asaforestated, is presumptively invalid on its face, since its2 See Mueller Brass (o., a Subhidiar of L' Indutries, Inc. 220( NLRH1127, 1138. 1139 (1975), and other cases cited therein3 See Stoddard-Quirk Manfacruring. Co., 138 NLRB 615 (1962)69 DECISIONS OF NATIONAL LABOR RELATIONS BOARDscope is all inclusive and is not limited to working timeor to the working areas of the plant.4It is alleged that on or about February 5, 1979, Re-spondent's supervisor, Victor Brown, threatened employ-ees with discharge because of union activities.Don Rose was employed at Respondent's plant as anassistant trailer builder in department 74 and was as-signed, along with about 20 other employees, to the rivettable where Victor Brown was his immediate supervisor.It appears that Rose attended the initial union meetingon February 3, 1979, and shortly after this meeting cameto work wearing a UAW Organizing Committee button.Rose testified that, on the day when he came to workwearing the button, Supervisor Brown came over towhere he worked, started shaking his head, and said thathe could not believe he would do that. Moreover, whenthe buzzer for work sounded, Brown then called Roseover and told him not to talk to any of his employees orhe would be fired, or would be out in the parking lot"shoveling rock." Rose stated that in the area where hewas working, no one else was wearing any buttons.5Brown, in his testimony, admitted to shaking his headwhen he saw Rose wearing a union organizing buttonand to saying aloud to himself that he could not believeit, and further admitted calling Rose aside to speak withhim, but claims telling Rose that since he (Rose) was in-volved in the union campaign, he could not talk to em-ployees during working hours about the Union, or any-thing like that, or he could be terminated.Counsel for the Company points out that Brown andRose did more than just work together-that they werefriends and socialized with one another away fromwork-played tennis together and also basketball or foot-ball, and that Rose had been fired by the Company priorto testifying at this hearing with the feeling that his dis-charge was not justified.I am in agreement with the General Counsel thatBrown's version of this incident does not have the sameright of plausibility as does Rose's account of the conver-sation, and I have credited Rose. However, regardless ofwhose version is credited, Respondent, through Brown,threatened employee Rose with discharge in violation ofSection 8(a)(l) of the Act since Brown's proscription ofRose's solicitation activity under both versions wasoverly broad.It is alleged that on dates between March I and April12, 1979, Respondent solicited its employees to wear its"Vote No" stickers.During the course of the union campaign Respondentsupplied to its supervisors a quantity of "vote no" stick-ers. Rose testified that on several occasions during theunion campaign Supervisor Brown spoke with him aboutthe "vote no" stickers. He recalled that on one occasionBrown asked him where his "vote no" sticker was, andon another occasion Brown pointed at the "vote no"sticker on the hardhat of fellow employee Clyde Cad-4 The status of Respondent's rule 10 is not in question here as the Gen-eral Counsel decided at the hearing not to allege this rule as a violationand, accordingly, I will strike this allegation from the amended com-plaint.5 Rose was discharged by Respondent on May 10, 1979, but his termi-nation. as such, is not in question here.dell, and then asked Rose to "put one of these on."Brown admitted that the "vote no" stickers were availa-ble at the various desks of supervisors, but denied talkingto Rose about wearing one of them. However, Brownadmits that he did "joke around" some with Rose whilethey were at work, and may well have kidded him aboutwhy he did not wear a "vote no" sticker, but, when itcame to the matter of giving out these stickers, Brownrecalls that his instructions in this regard were very ex-plicit; i.e., "we were told that we could not hand themout. It was a rule. And all we did was lay them on ourdesks in our department. And if people wanted themthey came and got them. It was as simple as that."It appears to me that the sequence of events and cir-cumstances as detailed by Rose is the reliable account ofsuch remarks and statements here in question.6More-over, the testimony of Herschel Walton to the effect thatbefore the April 12 election Respondent's SupervisorsWilson and Dobson also queried him as to where his"vote no" sticker was and if he was wearing one, is alsosupportive of Rose's version. General Counsel contends,and I so find, that such statements are violative of Sec-tion 8(aX1) of the Act under the Board's decision in YorkDivision, Borg-Warner Corporation, 229 NLRB 1149, 1151(1977), where such conduct as in the instant case wasfound to "compel employees to make a choice or exhibitthe depth of their pro- or antiunion feelings in front ofmanagement officials and thus constitute a subtle form ofcoercive interrogation."It is further alleged in the complaint, as amended, thatin early February 1979, Respondent prohibited its em-ployees from engaging in union activities. The job thatDon Rose normally performed in the plant was to punchholes in the side of steel rails before they were put to-gether or assembled, but during the week he first worethe UAW Organizing Committee button, as aforestated,he was assigned by Department Head Walter Bragg tocarry triangular steel door plates, called gussetts, to arack in the department, and these plates or gussetts werestill wet from being painted. When Rose complained toForeman Bragg that the plates were still wet with paint,Bragg merely responded "too bad" and "just do it." Onone occasion Rose was at the rack stacking these wetplates when employee Darla Hayes asked him what hewas doing, but about this time Supervisor Victor Browncame up and told Darla Hayes, "Don't be talking tohim," and instructed Rose to get back to work. Rose tes-tified that Darla Hayes then told Brown that what Rosewas being made to do was not fair because he was doingit as a punishment.7e It is also well established that it is no defense that a violative remarkis committed or made in a friendly or joking manner. Conagra. Inc., 248NLRB 609 (1980).7 Brown testified that Rose's main job was punching and mashingrivets, but that in a typical week he could be doing two or three differentjobs. Brown also testified that it was Bragg who assigned Rose the job ofcarrying the steel gussetts or plates. Bragg could not recall assigningRose the particular job, but testified that it would not be extraordinaryfor Rose to receive such an assignment. However, despite Brown's claimthat Rose could get several different assignments in a day, he admitted oncross-examination that weeks could go by where Rose would continue todo his regular job. Respondent presented no evidence to rebut Rose's as-Conlinued70 GREAT DANE TRAILERS INDIANAThe General Counsel contends that Brown's remark toDarla Hayes was an effort to restrain her and Rose fromengaging in union activities. Supervisor Brown admittedthat at the time of this incident in February, Rose wasthe only person in his department or area that he knewwas for the Union. Although Brown denied tellingHayes not to talk to Rose on this occasion, he subse-quently admitted that, "Yes, I may have got onto herlater about it." I am in agreement that the testimony byRose as to this incident is the more reliable account ofwhat actually took place. As indicated, Brown's testimo-ny on this matter was hesitant, evasive, and uncertain,and by admitting that he later "got onto" Hayes for talk-ing to Rose, there is little doubt, considering the overallcircumstances, as to his purpose in doing so-to prohibitemployees from engaging in union activities, and to keepRose as the only adherent for the Union in the depart-ment openly displaying his support.It is also alleged that on various dates between MarchI and April 12, 1979, Respondent threatened employeeswith unspecified reprisals because of their union activi-ties.Rose testified that during the union campaign VicBrown came up to him on occasions and said somethingabout Jay Hoffman, that he did not like Hoffman verywell, and asked what he (Rose) was doing "hangingaround with a jerk like that," and "he'd like to see some-thing done to him"-and on at least one occasion whenreferring to Hoffman, Brown gritted his teeth and madea fist with his hand while making the comment. Thesestatements, taken in context with the other remarks ofBrown, as aforestated, and the fact that prior to theadvent of the union campaign Brown had never madeadverse comments to Rose about Hoffman are unmistak-ably threats of reprisal against Hoffman because of hisunion activities. Brown did not deny the above state-ments ascribed to him by Rose, and therefore they standunrefuted.Rose testified that on April 11, 1979, the day beforethe election, Supervisor Brown again approached him athis work station and asked if his father had anything todo with him being on the union organizing committee,and if he (Rose) had changed his mind about voting forthe Union. In testifying about this incident, Brown statedthat this conversation was initiated by Rose, claimingRose had approached him about his father not wantinghim to vote for the Union, and was seeking advice as towhat to do, and Brown also indicated that, prior to thisconversation with Rose, he had been confronted by sev-eral employees telling him that Rose wanted to vote noagainst the Union. As pointed out, with this knowledgeof the circumstances it would appear natural for Brownto confront Rose with what the other employees hadtold him."sertion that he had never been given this task nefore, except for Brown'sassertion that it was "a good possibility" that he had Perhaps the signifi-cant thing about this particular assignment, as pointed out, was the factthat the gussetts were still wet with paint-an assertion of Rose's that Re-spondent did not refute except to the extent that Brown testified that em-ployees can wear gloves when such items are wet with painta There is also a specific allegation in the complaint that on or aboutApril 11, 1979, Respondent interrogated its employees about the UnionThe above incident is ample proof showing a violation of this allegationRose also testified that on April II Brown informedhim that the vote at the election on the next day couldmean the difference between working "a little overtime"and "working a lot of overtime." While Brown deniedmaking this statement, such a remark attributed to himby Rose gains credibility when considering that at thispoint in the campaign Brown was obviously making alast-ditch try to capitalize on what he considered wassoft support for the Union, and evaluated in this light, asargued by the General Counsel, the remark served as aprod to convince an ambivalent voter that there werereal dangers ahead if the Union were voted in. This mustbe deemed as another threat of reprisal for engaging inunion activities, and I so find. 9Turning now to the allegations that on April 19, 1978,Respondent issued Jay Hoffman an unwarranted writtenwarning, and, on April 30, 1979, unlawfully dischargedhim.As indicated earlier herein, Hoffman was an active ad-herent for the Union and was one of the employees onthe UAW In-Plant Organizing Committee, and the Com-pany had specific knowledge of this fact upon receivingthe Union's letter in this respect. On April 7, 1979, theUnion also sent a letter to the Board's Regional Office,with a copy to James Rossiter, Respondent's plant man-ager, informing management that employees JeffNiewald and Jay Hoffman would serve as the Union'sobservers in the upcoming April 12, 1979, representationelection. On April 12, 1979, the election in Case 25-RC-7138 was conducted on Respondent's premises and Hoff-man did serve as one of the two observers for the Unionin the election that day. This record further reveals thatduring the organizational campaign Hoffman passed outas many as 50 union authorization cards, and stated thathe obtained signatures on 40 to 45 of these cards. Onseveral occasions during the course of the campaignHoffman also distributed union literature to employees atthe plant, and it further appears that he and Jeff Niewaldwere the only employees to participate in the distribu-tions of such material on each occasion. Hoffman alsowore a badge signifying his membership on the Union'sIn-Plant Organizing Committee, and despite the fact thatalmost all of the In-Plant Committee members initiallywore such badges, the number of employees wearingthese badges gradually dwindled to about seven as thecampaign wore on. Similarly, whereas many of the otheremployees wore prounion badges, their numbers also de-creased as the campaign wore on. Moreover, Hoffman9 Counsel for the Company argues that Rose was not an unbiased wit-ness, that he was a member of the union organizing committee and sup-ported the Union throughout. and he was also fired by the Company anddoes not feel his dismissal was justified. Therefore, what we have then isan open allegiance to the cause of the Union, and clearly less than a feel-ing of fondness for the Company. Moreover, it is equally improbable.argues the Company, that Brown would choose someone like Rose tothreaten, and do whatever else the complaint alleges he did, since Rosewas a member of the elite corps, the organizing committee, and is hardlya logical person upon whom to bestow threats, and the other statementsattributed to him As indicated earlier herein, I have credited the testimo-ny of Rose on the basis that some of his testimony was corroborated byothers-some admitted, and in several instances there was actually only afew words difference between the witnesses in what was said I thinkRose supplied the correct details71 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfurthered his efforts for the organizational efforts bywalking through the plant during the lunch hour talkingto employees about the Union. I am in agreement thatwhen his activity is viewed in its totality, there is suffi-cient evidence showing his prominence at the forefrontof the union campaign.10As pointed out, this record reveals several examples ofRespondent's hostility toward the Union. Hoffman andformer Supervisor Arthur Smith testified to being ques-tioned about their feelings in regard to unions at the timeof their employment interviews. During the campaignhere in question there was also posted on one of theplant bulletin boards, a picture of employee MindyPrice's damaged automobile with a caption on it to theeffect that the damage was the result of unions attempt-ing to organize. Moreover, Supervisor Victor Brownthen parlayed this damaged vehicle into a condemnationof Hoffman. Brown, in the presence of employees MindyPrice and Don Rose, pointed at Rose saying, "There'sprobably the one that did it, him and Hoffman." So inthis instance we have a supervisor accusing two employ-ees of a destructive act merely because of their open as-sociation with the Union, and Brown's singling out ofRose as one of the perpetrators was obviously based onthe fact that Rose was the only person, out of the 20 orso employees he supervised, who wore a badge support-ing the Union, as aforestated, and Brown's singling outof Hoffman in the same breath further shows the degreeto which Respondent held him responsible for the Unionefforts.Jay Hoffman was hired by Respondent on December15, 1975. He started as an assistant trailer builder in de-partment 74, becoming a trailer builder by February1976, and a trailer builder specialist by July 1976. In De-cember 1976, he was transferred to department 72, jigsand fixtures, and was made a maintenance mechanic andwhere he stayed until September 14, 1978, when he waspromoted to an inspector in the quality control depart-ment. Robert Edwards became the head of the qualitycontrol department on August 15, 1978.On April 19, 1979, Hoffman was called into ForemanEdwards' office in the morning and given a writtenwarning for not checking or inspecting components ofthe trailers in his inspection area up to expectation ofmanagement. The warning record indicates that a rearframe with the wrong serial number stamped on it hadcaused confusion and delay of other employees. TheGeneral Counsel contends that this written reprimandwas unwarranted, and was issued for the sole purpose ofimplementing Respondent's scheme to rid itself of Hoff-man shortly after the Union lost the April 12 election.The Company maintains that Hoffman had not beenother than an average employee even before his promo-tion to inspection. Hoffman had previously worked inthe "body drop" operation, and as Plant SuperintendentDavid English testified, he was not particularly effectivethere, and this became apparent to management as the'o There is also testimony in this record showing that on certain occa-sions during the campaign supervisors followed Hoffman around theplant at lunchtime, and by the day of the election, April 12, Respondentincreased its surveillance of Hoffman to the extent of having his foreman,Robert Edwards, trail him that entire morning.operation grew, and Hoffman was unable to keep upwith the work. However, as English stated, despite theless than outstanding record, Hoffman got the promotionto inspector because of the Company's policy of tryingto reward for seniority, and in spite of all else Hoffmanwas also one of the early hires, but it was apparent tomanagement that he was not going to become a supervi-sor as originally hoped-and accordingly, on September14, 1978, he was promoted to the job of inspector inquality control.Hoffman's supervisor, Robert Edwards, was called asa witness and related the various items which Hoffmandid not inspect or did not inspect properly, and whichprompted the various notations in his work record. ' Supervisor Edwards testified that the principal difficul-ty he was having with Hoffman was that he was notchecking or inspecting component parts by the "specsheets," a document which tells what it is that is sup-posed to be built-if it is not the right component partfor the trailer in question, or if it is not fabricated prop-erly, it was Hoffman's job as an inspector in quality con-trol to catch the mistake and to do so before the part lefthis inspection area. There was also testimony that if it isnot fabricated properly or, worse yet, if it is the wrongpart altogther, this tends to generate problems, andsometimes rather serious problems when the main line as-sembly tries to fit the pieces together to make a complet-ed trailer. 1 2On or about April 19, 1979, a rear frame componentpart passed through Hoffman's inspection area or depart-ment which was the wrong one-the specific trailerbeing built called for a swing type door, but a roll-uptype door frame went through-and when it got to themain line assembly it would not fit because it belongedon a different trailer, and the resulting confusion causeddelays.Respondent maintains that there was simply no excusefor this because Hoffman had at his disposal all the infor-mation needed to avoid a glaring and costly mistake likethe above-that there is a daily production schedulewhich lists the trailers to be built on a particular day andin the order in which they are going to be built, and thateach numbered trailer on the daily production schedulehas a specific sheet for that trailer, and the spec sheetalso clearly reflects what type of door and rear framethat particular trailer is to have-and for this shortcom-ing Hoffman received the written reprimand. '3TheCompany maintains that what made this latest (April 19)incident especially serious in the eyes of Edwards, thesupervisor who gave him this warning, is that Hoffman" See G.C. Exhs. 12 and 13. It appears that, in the later months of1978, Hoffman was spoken to on two occasions about not checking trail-er components. In 1979, he was "talked to" on three occasions about cer-tain components not being checked properly, and he was also given averbal warning in that he was not performing his job up to expectations,and then on April 19, 1979, Hoffman was given a written warning, asaforestated, and on April 27, 1979, it is noted that he did not check acomponent part properly, as will be detailed later herein.12 There are two basic types of rear frames which the Company in-stalls on its trailers, one will accommodate a swing type door and theother a roll-up type. The frames, like the doors themselves, are quite dif-ferent from one another.'3 See G.C. Exh. 20.72 GREAT DANE TRAILERS INDIANAhad checked off the wrong frame, or in the alternative,that he could not have checked it at all because the twotypes of frames have such obvious differences thatanyone could tell that this was the wrong one for thatspecific trailer.Respondent points out that it was then only a littlemore than a week later, on April 27, 1979, when Hoff-man again failed to do his inspecting job properly, andlet a rear frame go by with the receiving angle or attach-ment welded about a half-inch too high-that the "specsheets" indicate where this angle or attachment is to bepositioned by stating the distance it should be from thebottom of the frame, and it is part of the inspector's job(Hoffman in this case) to check the distance with a tapemeasure-if the angle is too low the frame will still fitinto the trailer and the angle can be rewelded at thatpoint without holding up production on the main line-but if the angle is too high, as it was on this occasion, itis a different matter altogether-in this instance the rearframe will not go into the trailer and it will have to becut off and rewelded before anything else is done, andsuch causes delay on the main assembly line, and this isprecisely what happened when, on April 27, Hoffmanfailed to catch the fact that a receiving angle was weldedtoo high, and that it did hold up production on the mainline with about 25 people being idled for approximately ahalf hour in the fabrication area where the frame wasconstructed and would have been taken if Hoffman hadbeen doing his job.Edwards testified that each time he talked to Hoffmanabout the problems they were having, the only thingHoffman would say was that he did not have enoughtime, but that Hoffman's predecessor did not have aproblem with the time requirements, nor for that matterhas his successor. Edwards stated that he had seen Hoff-man standing around drinking soft drinks and talkingwhen he should have been working and this sort of thingwas going on during the times when components wentby without being properly inspected, and he felt theproblem was that Hoffman just was not checking itemsby the spec sheets and this was just not tolerable, and asa result he recommended to English that Hoffman be dis-charged.Jay Hoffman testified that on April 19, 1979, Supervi-sor Edwards informed him that he was getting a writtenreprimand because a rear frame with the wrong serialnumber on it had caused confusion and delays. Hoffmanstated that he responded as follows:I told him that I felt that since I was getting thatone and I didn't deserve it, that the way I had beenfollowed around through the plant, and the attitudeI felt the company had towards me, he might aswell write out another one right there and date itfor the next week because I looked to get one nextweek.Hoffman testified that he had inspected the rear frameshere in question on the night before, at the end of theworkday, and further stated:It means-it was a case where there were two rearframes, and in the serial numbers there was a 9.And the numbers are stamped on there with steelstamps. And the 9 had been mistaken for a 6 on thetwo different rear frames, and they had gottenturned upside down. The one that had the 9 on itwas supposed to have been a 6, and the one thathad the 6 was supposed to have been a 9.Hoffman also explained that Edwards had talked tohim about some side door problems about 3 weeks beforethis April 19 incident, and on this prior occasion he in-formed Edwards that Superintendent English had previ-ously told him to watch the "king pins" more closelyand that he was to pay less attention to minor things likethe side doors. Hoffman said that Edwards at this timealso had a reprimand slip with him, but he was given nowritten reprimand on this occasion.On April 27, 1979, Hoffman was called into the officeand testified that in the presence of English, Edwards,and Nevils the following conversation took place:I was told that they had a rear frame with the at-tachments a half-inch too high on it, and that I wasgoing to be sent home. They didn't know what todo about it as far as discipline. And I was told thatthey were going to send me home, and for me tocome back the following Monday at 9:00 o'clockand they'd let me know. David English said he'd letme know what they had decided then.Q. Can you recall anything else that was said atthat meeting?A. He told me he felt-David English said thathe felt that I wasn't doing my job, for some reasonit looked to him like I had my mind on somethingother than my job, and that I had held up produc-tion with that particular rear frame, and from whathe had heard from Robert he was under the impres-sion that I didn't care about my job.Q. Did you respond in any way?A. I asked him-I asked Robert what I had said,or done that gave him the impression that I didn'tcare about my job. And he said that it was what Ihad said in his office the day that I received thereprimand about I expected to get another onewithin a week or so.Q. So what did you say then?A. I said that I didn't mean that to that effect,that what I meant when I said that was that what Ihad said was exactly what I meant, was that I feltthe way I was being badgered and harassed thatthey were trying to get rid of me.Hoffman then returned to the plant the followingMonday, April 30, and testified as follows:Q. And where did yod go when you returned?A. To the personnel office.Q. And who was present there in that office?A. The secretary, and myself, and if I remembercorrectly Mr. Charlebois was in his office, Mr. Eng-lish came in, and then we went into Mr. Charlebois'office.73 DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. Who was present then in Mr. Charlebois'office?A. Myself, Mr. Charlebois, Mr. English.Q. Could you tell us what took place in Mr.Charlebois' office.A. He had my records on his desk, and he toldme that he had been going through them, lookingthem over, and that from what he had seen on myrecord and from what he had heard from Robertand David that he felt I wasn't doing my job. Hesaid he didn't really know what my job involved,but from what he had seen that he felt I wasn'tdoing it, and he didn't know what the problem was,but based on my records, the situation, he wasgoing to have to terminate my services with thecompany on those grounds.If I remember correctly, I was asked how I feltabout it, and I responded by saying that I felt likethey felt they had a problem with me as an inspec-tor, and one of the main problems that they hadwasn't me, it was the fact that they had a lot ofpeople in the plant that didn't care about their jobs,they didn't care whether they were being builtright, that I had people that were slipping jobs outpast me, covering up things that were wrong on thejobs, that there were times when people would takea piece of soapstone and write O.K. on a particularitem like a rear frame, or a fifth wheel thinking thatI would glance at it, I am assuming, and think that I,had okayed it, or something to that effect.And I was told that one of my biggest problemswas that I was always worried too much abouttrying to be a boss and not doing my own job.Q. Who told you that?A. Mr. Charlebois.Respondent maintains that no final decision to termi-nate Hoffman had been made prior to Monday morning,April 30, but Respondent's director of industrial rela-tions, Charlebois, testified that the decision to dischargeHoffman was then made. Charlebois stated the following:Q. Just explain for the Judge what occurred?This is the morning of April 30, 1979, the morningof Mr. Hoffman's discharge.A. Well, as I recall Mr. Hoffman was to report tothe plant at 9:00 and he did report at or about thattime. And David English and , the plant superin-tendent, were talking in my office about anothermatter. And the secretary came in and informed usthat Mr. Hoffman was there.We concluded talking about the other matterwhich was in a matter of minutes, and asked Jay tocome into the office. He sat down and I told himthat-and he was aware of what he was there for-that we had this problem, and that we had lookedat his record and speht a lot of time discussing itand discussing him as an individual.And his activities as it applied towards his job,and the performance of his job. And that we hadcome to the conclusion that we were at the partingof the ways. We were going to have to terminatehis employment unless there was some redeemingfeatures, unless there was something that he couldsay that would change our mind as to why he wasacting and performing the way he was, or convinceus that the problem could be solved, and as far ashe was concerned that we would have a good em-ployee. But as of right then he was not a good em-ployee and we were going to terminate him.Basically Jay blamed everybody other than him-self for the predicament he found himself in. Hetalked about that he was spending all of his time outthere babysitting with the employees out there.That they didn't give a darn as to what kind ofquality they produced, what kind of trailer theyproduced, and that we should be thankful that wehave somebody out there like him who was interest-ed and concerned with his job.And he said that he was tired of babysitting withthese guys. And he couldn't do his job as long aswe let those other people produce at will or what-ever kind of product that they wanted to produce.And he stated that he didn't have enough time todo the job that he wanted done. He talked aboutthe fact that he inspected the important things anddidn't inspect the things that weren't as important.And when asked you know who determinedwhat the important things were and the unimpor-tant things were he said that he had to decide that.That he was checking the kingpins and that Davidtold him to inspect that. And then I advised himthat he was also told that he was supposed to in-spect everything. And he said he didn't have time.And part of our conversation or discussion lead-ing up to this meeting involved the fact that he hadbeen told that he was not to state that he inspectedsomething that he hadn't inspected. And that hewas continuing to do that. And he said that hedidn't have time to do it all.And I said you know you just don't take the re-sponsibility and say you inspected it if you didn't in-spect it. And you were told not to do that. He al-luded to the fact, again, that he knew what was im-portant and he was going to decide. And I told himat that point that he wasn't going to decide. Thatwe were going to decide what was going to bedone and how it was going to be done. And that hehad to do it that way.As as we were talking he sat there with a kind ofa smirk on his face you know. And quite frankly Ihad the opinion that he felt this was kind of a jokeand we weren't going to be able to do anythingabout the situation that he found himself in.And I told him you know that I had troublebuying his story. And that he had been previouslytalked to. He had gotten a written warning. And heknew a second written warning meant discharge.That anybody with the intelligence that he hadwould know that you have got to shape up your actor you are going to be gone.And that if he had any questions or any prob-lems, if he was concerned about his job at all, hewould have sought out somebody to help him with74 GREAT DANE TRAILERS INDIANAthe problems that he was having because he knewhe was going to lose his job if he got another writ-ten warning.And the conversation was basically that. And Itold Jay you know that we saw no reason to contin-ue his employment. That basically his attitude wassuch and his response and his whole approach tothe problems that we were having didn't fit into theway that we wanted to run that company. And thatwe were going to run that company. He wasn'tgoing to do it.And that therefore we were going to terminatehim. And he said okay.Q. Let me back up to a statement you made earli-er. You said that Mr. Hoffman told you on this oc-casion that he wasn't anything but a babysitter for Ithink you used the expression "those guys outthere." Do you know what he had reference to?A. Well, he was talking about the people whowere producing the product, the rear frame and theproducts in that area, the component parts in thatarea.Q. About how many employees was he talkingabout?A. Probably about twenty people or somethinglike that. And he said he had to babysit for them be-cause he had to catch all of their mistakes and goback and tell them you know they did this wrongor they did that wrong. And that they didn't carehow they did it.Q. Let me ask you this, Mr. Charlebois, what isyour understanding of the inspectors job or func-tion? What is he there for?A. Well, he is there to catch any mistakes or anypoor quality and tell the people where the mistakesare and try to get them changed. And if he can'tget them changed that way then he goes to the su-pervisor in the area or his supervisor. He is an audi-tor.He has got to be sure that the product comingout of there is meeting quality standards. If itdoesn't then he should let somebody know and notpass it.Q. Are you and Mr. Hoffman about the onlyones in there talking that morning?A. Basically, yes, I would say so.Q. At anytime during that conversation did Mr.Hoffman deny he had let things go through withoutinspecting them, or let the wrong thing go through,or any of the things that appeared on his record?Did you reveal his record?A. Well, not point by point. We talked about thethings that he had received or had been talked to.And he had this written warning. And that he wasstill persisting to perform in the same way that hewas before he got the written warning.Q. All right. Did you point these things out tohim?A. Yes, I did.Q. Did he deny that he persisted in doing thingsthe same way? Did he deny your statement in otherwords?A. No, he didn't deny it. He didn't agree with iteither.Q. He said nothing at all?A. Other than to-you know he blamed otherpeople. He blamed the way we were runningthings. And he also said you know-one of theother things he said was the fact that a lot of worsethings had gotten out of the plant than we weretalking to him about.He didn't talk about Jay Hoffman and his per-formance and his approach to the job at all. It wasalways somebody else.Q. Did you have any idea what he was talkingabout when he said worse things had gone out ofhere?A. Not really, I don't. And I don't know whetheranybody else does. But personally I don't.Q. All right. Have you told me everything youcan recall that was said that morning?A. I think so.Q. At any point in that conversation did Mr.Hoffman say that was sorry for the mistakes hemade?A. No.Q. That he was sorry for anything that hap-pened?A. No.Q. Did Mr. Hoffman indicate that he felt if hehad another chance that he could do a better job?A. No, he told me he couldn't do any better thanhe was doing. You know I am doing the best I canand I can't change and I can't do it any better thanI am doing it. And that was part of the conversa-tion we were having.And I told him we were going to tell him howhe was going to do the job. And that he wasn'tgoing to tell us how he was going to do the job.In the final analysis, Respondent argues that just be-cause Hoffman happened to receive the reprimand onApril 19 after he got started on his union activity, it is acoincidence which only he could control-that the Com-pany did not send the wrong rear frame down the line,Hoffman did it-nor is this one of those situations wherean employer had expressed complete satisfaction with anemployee's performance prior to his involvement inunion activities-Hoffman's total work experience wasclearly one of being a "hanger on" who managed toprogress, not on merit, but rather on the basis and withthe aid of a company policy of trying to move its olderemployees along as much as it could. Moreover, as fur-ther argued, the incident leading to the reprimand onApril 19 was not simply a matter of the wrong serialnumber-it was an altogether wrong frame and it causedhavoc on the assembly line, so that it required a greatdeal more than just a few minutes to straighten thematter out, and the fault was not that of someone whostamped the number on the frame, it was Hoffman's faultentirely because it was part of his job to see that theright frame goes on to the main line for assembly. Fur-thermore, Hoffman's next foulup resulted rather closelyon the heels of the one just discussed-the improperly75 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwelded receiving angle caused about the same problemsand delay as the earlier "wrong door frame" incident,and again there was absolutely no excuse and this timeHoffman's supervisor had had all he could take.Final Conclusions as to HoffmanRespondent presented evidence attempting to showthat Hoffman's omission of April 19, 1979, was a majoras opposed to a minor error. Plant Superintendent Eng-lish distinguished major errors from minor ones on thebasis of whether they held up production on the line,but, nevertheless, identified the notations of 11/10/78,3/15/79, 4/19/79, and 4/27/79 on Hoffman's records(G.C. Exhs. 12 and 13) as errors that were major ones.14The General Counsel raises the question of what wasit about Hoffman's failure to catch the wrong serialnumber on a rear frame on April 19, 1979, that causedthe confusion and delay on the main line, and maintainsthat when the pertinent evidence is properly analyzed, itbecomes apparent that the delay in production becauseof this problem was quite by accident.The General Counsel points first to the testimony ofJerry Shepherd, a specialist building rear frames. Shep-herd testified that when a frame with the wrong numbergets by an inspector they would usually catch it in thepaint area and then notify the boss who would, in turn,come back and get one of the builders of the frame andthey would go up with the correct numbers and restampit over the wrong numbers. Shepherd further testifiedthat he had put the wrong serial numbers on rear framesquite a few times, and though none of them had evergotten by Hoffman, they had gotten by other inspectorswho had worked in this department. Shepherd addedthat production had not been held up on any of the occa-sions when one of his wrong serial numbers had gottenby the inspector in his department. Shepherd classifiedHoffman as one of the better inspectors in the plant, andthat he checked more than most of them.The General Counsel maintains and argues that theproblem in Hoffman's case on April 19 was that thenumber on the rear frame was not "wrong enough."Hoffman testified that it was a case where one of tworear frames was supposed to have a nine in its serialnumber, but instead had a six, and the other rear framewas to have a six, but had a nine, as aforestated, andwith this being the situation, the error would not be asobvious as when the number sequence was completelywrong, since, in that case, both rear frames would appearon the production schedule for the next day because theywere both correct numbers for that day, but just on thewrong frame-so the chances that this particular rearframe would reach the main line and halt productionwere enhanced by the unusual nature of the discrepancy,and it was this fortuitous circumstance that caused thedelay. Furthermore, argues the General Counsel, and Iam in agreement, there was evidence that Hoffman didnot even have the opportunity to inspect the rear frameswith incorrect serial numbers on them before they went"4 Edwards added the notations of 4/10/79 and 4/11/79 on Hoffman'srecord as also being major errors, but then agreed that the general dis-tinction between major and minor errors were whether they held upother employees.to the main line. Hoffman gave reliable testimony that onthe evening of April 18 some of the employees con-structing rear frames worked overtime but he did not,and that there were two rear frames being finished up onApril 18 which he had inspected up to the finishingtouches, but the serial numbers had not as yet beenstamped, and by the time he was able to get over to thearea where the rear frames were built on the morning ofApril 19, the frames here in question, that had been fin-ished on overtime the evening before, had by now beensent out of his area and as a result he then checked themoff his production schedule as being inspected. Hoffmantestified that he had done this on two or three previousoccasions, but the first time he brought it to Edwards'attention was on April 19 while receiving his writtenwarning, and at which time Edwards told him he shouldnot be doing this since this practice would confuse man-agement as to whether or not he had inspected the item.The General Counsel points out that the above cir-cumstances demonstrate that Respondent jumped on arelatively minor error, which according to Shepherdhappened on a regular basis, to give Hoffman a writtenwarning-that there was nothing else wrong with therear frame in question as it was properly built other-wise-it just had the wrong number on it, and thereforethe written warning issued to Hoffman on April 19 wasentirely unwarranted, but with the union election safelyaside Respondent took the opportunity to commence itsretaliation against Hoffman for his leadership in the orga-nizational campaign. Moreover, if this incident was sucha major production holdup, then certainly managementwould have looked to all inspectors, directly or indirect-ly responsible, to share the blame.It appears to me that there is ample evidence in thisrecord to show that Hoffman would not have receivedhis written reprimand or warning on April 19 had it notbeen for his extensive union activities. First of all, thereis credited evidence that it was not something new, oraltogether unheard of, for wrong numbers to be put onrear frames-it had happened "quite a few times." More-over, there were certainly very unusual and extenuatingcircumstances involved in the mixup of the frames be-cause of the overtime put in by some of the employeeson the evening of April 18, as aforestated, and on thenext morning Edwards was fully advised of these fortu-itous conditions by Hoffman. Furthermore, on cross-ex-amination, Edwards admitted that the first time an in-spector misses or makes a major error-that inspector isnot given a written reprimand. There is also evidencethat in deciding if the mistake is a major or minorerror-such is determined on the basis of whether suchmistake held up production. Therefore, even giving fullrecognition for the Respondent's contentions that thewrong serial numbers on two different frames causeddelays in production on the morning of April 19-thisstill would be Hoffman's first major error which causeda production holdup and under ordinary circumstances,he would not have received a written reprimand.The General Counsel contends that the discharge ofHoffman was inconsistent with Respondent's prior prac-tice. This record shows that Hoffman's discharge draws76 GREAT DANE TRAILERS INDIANAimmediate suspicion when one considers that during theperiod of January 1, 1977, to December 12, 1979, only 6of the approximate 100 employees terminated were dis-charged for the reason of poor work performance, andthat there had never been an inspection employee termi-nated for the reason that Hoffman was discharged. Infact, the record shows that only one inspection employeehad ever been discharged by Respondent before Hoff-man. With this background, as pointed out, one can seethat discharge for poor workmanship was a somewhatrare occurrence at Respondent's plant, and was almostunheard of in the inspection department. Indeed, as willbe discussed below, other employees with poor recordsfor workmanship only received written and verbal warn-ings. Furthermore, as also indicated, except for Hoffman,other inspection employees were given the opportunityto do other work when their inspection work did notmeasure up to Respondent's standards. 'The General Counsel argues that Respondent's failureto discharge another inspection employee, Chris Simon-son, casts considerable doubt on the legitimacy of Re-spondent's discharge here in question, and shows a dispa-rate treatment of Hoffman.Simonson was employed by Respondent as an inspec-tor at the beginning of their main production line, andhad responsibility for checking certain items in his imme-diate area, and reinspecting items coming from depart-ment 74 and department 75. In March 1977, he receiveda written warning for absenteeism and tardiness, and byMarch 1978 Simonson had received another written rep-rimand for not coming to work on time and disinterest inhis job, and on this occasion was also told of the impor-tance of his job and warned of impending release if theproblem was not alleviated. Then on October 10, 1978,Simonson received another written reprimand for notchecking jobs by shop order, and this was followed 8days later with verbal discussion between Simonson andForeman Edwards and Plant Superintendent David Eng-lish where Simonson was again rebuked about not check-ing jobs by shop order. Moreover, on November 8, 1978,English and Edwards sat down with Simonson yet an-other time to discuss his failure to check jobs by shoporder.At the hearing before me, Plant Superintendent Eng-lish took the initial position that there were no employ-ees in the inspection department, during the period run-ning from the fall of 1978, until the beginning of theUnion's campaign, that Respondent was more dissatisfiedwith than Hoffman, but when actually confronted withSimonson's work record, English then agreed that man-agement had talked to Simonson on two occasions as toa' Though Personnel Director Charlebois admitted that poor work-manship was the principal reason for Hoffman's discharge, he also insist-ed that Hoffman's attitude played an important part in the final decision,and at one point asserted that Hoffman would have been retained if hehad admitted he was wrong and would do a better job. However, there isno mention of attitude on Hoffman's discharge slip or his dischargenotice to the payroll department. Yet in the case of employees Brinkmanand Miller, attitude was clearly assigned as a reason for their respectivedischarges in addition to poor work Certainly, if attitude had playedsuch a critical role in Hoffman's discharge, Respondent would have sostated on its records.his work performance, and that Simonson had moreproblems in this period than Hoffman. tThe above shows that in Simonson's case Respondenthad some real problems, and yet management never tookthe ultimate step of discharging him. Unlike Simonson,who received two verbal discussion sessions immediatelyafter his written warning of October 10, 1978, Hoffmanwas discharged at the first opportunity after his April 19warning. As pointed out, such disparateness in the han-dling of similar problems of employees in the same classi-fication has all the earmarks of unlawful discriminatorymotivation, and it readily appears that the only differ-ence between the two employees that could explain suchdisparate application of Respondent's disciplinary system,is the leading role Hoffman took in the union campaign.Herschel Walton became a quality control inspectorfor about 6 months back in early 1979, and his workrecord in this period shows several notations for missingdefects which he was responsible for inspecting, and thisculminated in a verbal warning on June 21, 1979.7However, on August 29, 1979, Walton transferred backto his old position which he held prior to his promotionto inspector. On that date Walton was called to meetwith management and was informed that he was notdoing his job good enough, but the Company was givinghim a choice of staying on as an inspector and receivinga written reprimand, or going back to his old job.Walton chose his old job and returned to it. However,Hoffman was not given such an option at either his dis-charge interview or at the time he received his writtenwarning, and when confronted with the fact that Hoff-man was not presented with a similar option at his April30 discharge interview, Charlebois attempted to say thatmanagement could have done the same for Hoffman ifHoffman had given them some reason for doing so.However, as pointed out, it is indeed questionable thatRespondent in any way intended to grant Hoffman suchan option since he was then facing his second writtenwarning, and this fact is made all the more clear by Re-spondent's failure to make such an offer to him at thetime of his April 19 written warning-that meeting wasstrictly between Hoffman and Edwards-and no attempt'^ See G.C. Exhs. 14 and 17. Respondent also attempted to place someof the blame for Simonson's difficulties in the fall of 1978 on Hoffman.Foreman Edwards testified that the verbal discussions Simonson receivedon October 18 and November 9, 1978, were for defects he missed thathad first been missed by Hoffman. However, the overall evidence in thisrecord reveals that Respondent expected later inspectors to catch defectsmissed by earlier inspectors, therefore, the fact that Hoffman made theinitial error in regard to matters Simonson received a notation on, doesnot lessen the seriousness of Simonson's omissions. Certainly, Respondentfelt this way or it would not have held the meetings with Simonson onOctober 18 and November 9, 1978. But more serious, as also indicated, isthe failure of Respondent to make any notations in the file of Simonsonon April 19 and 27, 1979. The wrong serial number of April 19 and thehigh receiving angles of April 27 (these formed the basis of Hoffman'swritten reprimand and discharge, respectively) could have been caughtby Simonson before they delayed production on the main line. In regardto the wrong serial number, all Simonson would have had to do was tocheck the number with his copy of the shop order and he would haveimmediately known that the rear frame in question was not for theproper type of doors, and Respondent's failure to spread the blame toother inspectors, as had been their practice, again reveals that it wasHoffman and Hoffman alone that Respondent desired to punish." See GC. Exh 2177 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas made, as in the case of Herschel Walton, to call inCharlebois and salvage this employee. Moreover, Charle-bois admitted that it was not unusual for him to be calledin by supervisors and discuss problems with an employeeand that he had sat down with other employees in thepast. As detailed by the General Counsel-if Waltonwere the only inspection employee with poor perform-ance for which Respondent had allowed to transfer inorder to avoid discharge, one could argue that this was aone of a kind phenomenom, but Simonson was permittedto transfer from inspection to another department, asaforestated, and then Walton was permitted to return tohis old job-there can be no doubt that Respondentjudged inspection employees Simonson and Walton on adifferent basis than it did Hoffman.There is also little doubt that prior to his transfer toinspection in September 1978 Hoffman had been anabove average employee. Though his initial year of workwith Respondent showed minor difficulty with some as-pects of his work, he, nevertheless, was steadily ad-vanced from assistant trailer builder to trailer builder, totrailer builder specialist, and then to maintenance me-chanic. In 1978 half of his ratings were in the above-average category.'8Moreover, Hoffman's testimony thatprior to his April 19 written reprimand he had not re-ceived a written warning, was uncontradicted, and evensubstantiated by Respondent's own records. Hoffman fur-ther testified that if he had received a verbal warning hewas never informed of it. Respondent's records onlyreveal the one verbal warning of March 15, 1979. WhenHoffman was promoted to inspector, he was informed byEdwards and English that with his experience with theCompany in subassembly and welding in the Jigs andFixture department, they felt he could handle the job.This record also reveals that Hoffman had been agood employee while in the inspection department. Em-ployee Thomas Smith described Hoffman as "picky" inthe sense that he always made workers bring jobs backeven if there was a "little bit of splatter on the welds."Employee Jerry Shepherd testified that Hoffman was"real good"-stated that he had gone through every in-spector they had in rear frames and Hoffman was one ofthe better inspectors. Shepherd then described former In-spector Butts as a joke teller, and described former In-spectors Mullinex and Wilson as being about the same,but testified that Hoffman was usually there, and thatparts did not get out unless he okayed them becauseHoffman started a system of marking "ok" on everythinghe inspected. Moreover, in a similar vein, it was Hoff-man who requested that he be given spec sheets, ratherthan shop orders, so as to enable him to perform hisduties better.Management also produced considerable testimony inefforts to establish that Hoffman's promotion to inspectorwas based strictly on seniority. English spoke of a systemof giving early hires special consideration in promotions,and a distinction was drawn between early hires with su-pervisory ability and those without it. Hoffman was la-beled as not having supervisory ability, but employeeslike him were to be promoted as far up the line as possi-18 See Resp. Exh. 12, and also G.C. Exh. 12.ble without getting into supervisory positions. However,English testified that they had problems building trailersand that was why they had inspectors and supervisors,and they were called " key people." Though Respondentwould not admit that the inspection position was neces-sarily a step toward supervision, the evidence showedthat of the three inspectors holding Hoffman's positionbefore him, two of them, Butts and Wilson, had becomesupervisors, and the other, Mullinex, was now inspectorover all welding. As pointed out, Respondent would notfill a position solely on seniority where supervisory po-tential could be cultivated with a person they did notfeel could become a supervisor. Furthermore, such asystem is totally inconsistent with Respondent's employ-ee handbook which states, "The primary reason for yourpromotion to a higher paying job will be your ability,service record and experience. '9Respondent, in basing its decision to terminate Hoff-man for poor work performance, ultimately relied onHoffman's failure on April 27 to discover that the receiv-ing angles on a particular rear frame were a half-inch toohigh, as aforestated. English testified that Hoffman'serror on this occasion was a major one because it heldup production and both English and Edwards made adistinction between the effect of a receiving angle beingtoo low and one being too high-that if a receivingangle has been welded too low it can be redone withouthalting production to any significant degree, but if it iswelded too high, then production on the main line isstopped until the attachments can be taken off andwelded in the proper lower position-and what madeHoffman's error a major one on this occasion, as op-posed to a minor one, is the happenstance that the at-tachment was welded too high instead of too low. How-ever, English agreed that the odds of an attachmentbeing built too high as opposed to too low were aboutthe same, and it was only the results of such an errorthat differed. When asked if it was just the same error bythe inspector whether he missed an angle that was toohigh or too low, he remarked that the inspector wouldrealize the importance of not letting it be too high "offthe top of his head," and not let it be too high or else atrailer cannot be built.Thomas Smith testified that he had welded receivingangles too high or too low in the past and that they hadgotten by the inspector, although it was not Hoffman.He indicated that it would take about a half hour tomake repairs in rush situations, but he had never beenwritten up for it. Employee Jerry Shepherd testified thatalthough there was only one occasion in which a wrongtype of receiving angle welded by him had gotten by aninspector (Mullinex being the inspector on that occa-sion), he knew of quite a few occasions on which receiv-ing angles had been welded too high or too low, and inthese circumstances had gotten by the inspector a coupleof times. Shepherd stated that it took 20 to 30 minutes tocorrect the wrong attachment he had placed on the rearframe, and that the only real holdup in production was'9 See G.C. Exh. 2, p 14,78 GREAT DANE TRAILERS INDIANAcreated by his being out of his own area and not per-forming his normal work.From all of the above, it appears to me that Respond-ent attempted to somewhat embellish the seriousness ofan error that does happen in the rear frame assemblyarea now and then, but under normal circumstances themistake is then corrected when eventually detected, andvery little else happens to the employees and inspectorsinvolvedAs noted, Respondent's defense does not rest solely onthe errors made by Hoffman on April 19 and 27, but pre-sumably is supported by the errors noted on Hoffman'srecord of situations beginning on March 15, 1979. In thisregard the timing and nature of the March 15 warningbecomes immediately suspect. As pointed out, the Unionfiled its petition for a representation election on Thurs-day, March 8, 1979, and with the exception of the twopreviously mentioned notations in Hoffman's record ofsituations in October and November 1978, Hoffman's fileis void of any suggestion that Respondent was in anyway dissatisified with his work from November 9, 1978,until March 15, 1979. Moreover, there can be no doubtthat by March 15, 1979, Respondent was well aware ofthe key role that Hoffman was playing in the cam-paign.20In the final analysis, the Company then attempted tobase Hoffman's discharge on his attitude. However, de-spite Respondent's assertions as to what it meant byHoffman's bad attitude, the evidence shows that the "badattitude" of Hoffman was nothing more than his expres-sion of resentment toward Respondent over how theywere treating him because he had supported the Union.Hoffman testified that, at the April 30 meeting, Charle-bois told him that he did not feel he (Hoffman) wasdoing his job and he did not feel he (Hoffman) caredabout his job, but by now it was clear to Hoffman, if ithad not been before, that Respondent's mind was madeup and the meeting in which he found himself was amere formality, as aforestated, but Respondent's conten-tion that Hoffman revealed himself at the meeting onApril 30 as an uncaring, unrepentive employee cannot besupported when all the circumstances are evaluated.I have found that the April 19, 1979, written repri-mand, and the discharge on April 30, 1979, were bothmotivated or triggered as a result of Hoffman's leader-20 As also indicated, the seriousness of the March 15 warning to Hoff-man is open to question. English described the six rear doors with thevent in the wrong door as a fairly serious error, but testified that 12 em-ployees would build 6 rear frames at a time and then go on to other ones.Edwards testified that Hoffman would generally inspect a finished com-ponent and would only inspect the separate components, while they werebeing made, if he had time. He further stated that, while Hoffman hadthe right to check rear doors as they were being built, he would general-ly check them when they were completed. Since Respondent did not re-quire Hoffman to inspect components as they were being built, it wouldbe normal for Hoffman not to discover that a set of six doors correspond-ing to six rear frames had the wrong vent in them until after they hadbeen built. Therefore, as pointed out, when the six sets were discoveredwith the vent in the wrong door, the damage was already done, and Re-spondent, in essence, was then reprimanding Hoffman for not catchingthe errors in the components (the doors) as they were built, somethingEdwards admitted Hoffman only had to do if he had time. Thus it p-pears that on or about March 15, 1979, management began building acase for the ultimate discharge of Hoffmanship activities for the Union, and therefore violative ofthe Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.It having been found that the Respondent discrimina-torily discharged Jay Hoffman, I shall recommend thatRespondent offer him immediate and full reinstatementto his former or, if that job no longer exists, to a substan-tially equivalent position, without prejudice to his senior-ity or other rights and privileges previously employed,and make him whole for any loss of earnings he mayhave suffered by reason of the discrimination against himby payment of a sum of money equal to that which hewould have normally earned from the date of his dis-charge, less net earnings, during said period. All backpayprovided herein shall be computed with interest on aquarterly basis, in the manner described by the Board inF W. Woolworth Company, 90 NLRB 289 (1950), andwith interest thereon computed in the manner andamount prescribed in Florida Steel Corporation, 231NLRB 651 (1977).CONCL USIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By engaging in conduct described in section III,above, Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section8(a)(1) and (3) of the Act.Upon the foregoing findings of fact and conclusions oflaw and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER2tThe Respondent, Great Dane Trailers Indiana, Inc.,Brazil, Indiana, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Promulgating and issuing a no-distribution rule ban-ning distribution of union literature during nonworkingtime in nonworking areas.(b) Threatening employees with discharge because oftheir union activities.(c) Soliciting its employees to wear Company "voteno" stickers, and interrogations in relation to the same.(d) Prohibiting its employees from engaging in unionactivities.2 In the event no exceptions are filed as provided by Sec 10246 ofthe Rules and Regulations of the National Labor Relations Board. thefindings, conclusions, and recommended Order herein shall, as providedin Sec 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes79 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(e) Threatening employees with other reprisals (harmto Hoffman and less overtime) because of their union ac-tivities.(f) Interrogating employees as to their union activities.(g) Laying off, discharging, issuing written warningsto, or otherwise discriminating against employees be-cause of their union or concerted activities.(h) Discouraging membership in the Union, or anyother labor organization of its employees, by discriminat-ing against them in regard to their hire and tenure of em-ployment or any terms and conditions of employment.(i) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights underSection 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer Jay Hoffman immediate and full reinstate-ment to his former job or, if such job no longer exists, toa substantially equivalent position, and make him wholefor any loss of pay and other benefits in the manner setforth in the section of this Decision entitled "TheRemedy."(b) Expunge from its files any references to the disci-plinary warnings issued to Hoffman on April 19, 1979,and to his subsequent discharge, and notify Hoffman inwriting that this has been done.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this Decision.(d) Post at its place of business in Brazil, Indiana,copies of the attached notice marked "Appendix."22Copies of said notice, on forms provided by the RegionalDirector for Region 25, after being duly signed by Re-spondent's representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not altered,defaced, or covered by any other material.(e) Notify the Regional Director for Region 25, inwriting, within 20 days from the date of this Decision,what steps have been taken to comply herewith.IT IS FURTHER RECOMMENDED that all allegations inthe amended complaint not found herein to be violativeof the Act, be, and the same are, hereby dismissed.22 In the event this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."80